DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to communications filed March 22, 2022. Claims 1, 2, 5-9, 12 and 14 have been amended. Claim 20 has been newly added. Claims 1-20 are currently pending. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 8 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bentley et al. (Bentley; US Pub No. 2013/0329863 A1) in view of Bostick et al. (Bostick; US Pub No. 2019/0005937 A1).
As per claim 1, Bentley teaches a computer implemented method, comprising: 
receiving, at a first electronic device, a sound characteristic preference level (paragraph [0055], lines 11-13; paragraph [0060], lines 1-7; paragraph [0064]: receiving instruction at communication device from manager regarding a plurality of events to be monitored, i.e. matching a specified stored signature – sound characteristic preference level)… 
receiving, at the first electronic device, local environment data, wherein the local environment data comprises an audible signal (Fig. 1, Communication Device 110, Acoustic Sensor 102); 
determining that the local environmental data is associated with a first end user (paragraph [0049], lines 3-5)…
generating an alert on the first electronic device, wherein the generated alert is generated after determining that a characteristic of the audible signal exceeds the received sound characteristic preference level (paragraph [0049]; paragraph [0066]: notification message sent to communication device); and 
displaying information on a display of the first electronic device, wherein the displayed information comprises information relating to the generated alert (paragraph [0049], lines 7-15; paragraph [0066], lines 7-8; paragraph [0067], lines 7-8).
	Bentley does not expressly teach a sound characteristic preference level from one or more electronic devices of a plurality of end users… a first end user of the plurality of end users.
	Bostick teaches a sound characteristic preference level from one or more electronic devices of a plurality of end users… a first end user of the plurality of end users (Fig. 1, Users 101, IoT Devices 103, Noise Control Service Engine 120, User Profiles 150; paragraph [0018], lines 6-15).
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement a user noise level preference from a plurality of users as taught by Bostick, since Bostick states in paragraph [0001] that such a modification would result in noise level regulation in an environment having a plurality of user devices.
As per claim 2, Bentley in view of Bostick further teaches the computer implemented method of claim 1, wherein the audible signal is detected in a first local environment in which the first end user is positioned (Bentley, paragraph [0038], lines 1-3; paragraph [0047], lines 1-5; paragraph [0049], lines 4-5), and the computer implemented method further comprises: 
receiving, at the first electronic device, local environment data detected in an environment that is outside of the first local environment (Bentley, paragraph [0040], lines 20-31); 
comparing a characteristic of the local environment data detected in the environment outside of the first local environment with the sound characteristic preference level or the local environment data of the first local environment (Bentley, paragraph [0040], lines 20-31); and 
displaying additional information on the display of the first electronic device, wherein the displayed additional information comprises information relating to the environment outside of the first local environment (Bentley, paragraph [0041]; paragraph [0061], lines 7-10).
As per claim 3, Bentley in view of Bostick further teaches the computer implemented method of claim 1, wherein the displayed information further comprises information relating to the received local environmental data (Bentley, paragraph [0047], lines 1-11: location of noise). 
As per claim 4, Bentley in view of Bostick further teaches the computer implemented method of claim 1, wherein generating the alert on the first electronic device comprises displaying an attribute of the audible signal on a graphical user interface of the first electronic device (Bentley, paragraph [0047], lines 7-8: noise level).
As per claim 5, Bentley in view of Bostick further teaches the computer implemented method of claim 4, wherein the attribute of the audible signal is a sound level generated by the first end user (Bentley, paragraph [0047], lines 7-8: noise level; paragraph [0049], lines 4-5).
As per claim 6, Bentley in view of Bostick further teaches the computer implemented method of claim 5, wherein the generating the alert comprises displaying additional information, the additional information comprising a portion of an environment that has sound levels higher than the first end user's current sound level (Bentley, paragraph [0040], lines 20-27). 
As per claim 8, Bentley in view of Bostick further teaches the computer implemented method of claim 5, wherein the generating the alert comprises displaying additional information, the additional information comprising a portion of an environment that has sound levels substantially equal to the first end user’s current sound level (Bentley, paragraph [0047], line 14; paragraph [0089], lines 15 & 17-19).
As per claim 14, (see rejection of claim 1 above) an electronic system, comprising: 
a first electronic device of a first end user, the first electronic device comprising: 
a microphone (Bentley, Fig. 1, Acoustic Sensor 102); and
a non-volatile memory having program information stored therein, wherein the program information comprises a number of instructions which, when executed by a processor, causes the first electronic device to perform operations (Bentley, paragraph [0030], lines 1-4) comprising:
receiving, at the first electronic device, local environment data, wherein the local environment data comprises an audible signal;
determining whether the local environmental data is associated with [[a]] the first end user;
generating an alert on the first electronic device, wherein the generated alert is generated after determining that a characteristic of the audible signal exceeds a sound characteristic preference level stored in the non-volatile memory of the first electronic device (Bentley, paragraph [0030], lines 1-4); and
displaying information on a display of the first electronic device, wherein the displayed information comprises information relating to the generated alert.

Claim(s) 7 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bentley in view of Bostick as applied to claim 6 above, and further in view of Scheper et al. (Scheper; US Patent No. 9,955,318 B1).
As per claim 7, Bentley in view of Bostick teaches the computer implemented method of claim 6, wherein the displaying the additional information further comprises: 
information relating to a location of the portion of the environment (Bentley, paragraph [0047], lines 7-8); 
a local sound level of the portion of the environment (Bentley, paragraph [0047], lines 7-8).
	Bentley in view of Bostick does not expressly teach a [[path]] route direction from a current location of the first electronic device to the location of the portion of the environment.
	Scheper teaches a [[path]] route direction from a current location of the first electronic device to the location of the portion of the environment (col. 7, lines 55-57; col. 11, lines 36-39).
	It would have been obvious to one having ordinary skill in the at the time the invention was effectively filed to implement the routing path as taught by Scheper, since Scheper states in column 11 that such a modification would result in directing a user to a desired location.
As per claim 20, Bentley in view of Bostick, and further in view of Scheper, further teaches the computer implemented method of claim 7, wherein the route direction comprises areas of the environment that have sound levels the same or higher than the first end user’s current sound level (Scheper, col. 11, lines 36-39).

Claim(s) 9-10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scheper et al. (Scheper; US Pub No. 2014/0362999 A1) in view of Bostick.
As per claim 9, Scheper; US Pub No. 2014/0362999 A1 teaches a computer implemented method, comprising: 
… a first sound characteristic preference level (Fig. 1, Interface 108; paragraph [0048], lines 1-7); 
receiving, at the first electronic device, a second sound characteristic preference level (paragraph [0049], lines 7-13: plurality of communication devices 104b in communication with one another with respect to a volume/sound threshold input by a user into each communication device)… 
receiving, at the first electronic device, local environment data, wherein the local environment data comprises an audible signal (paragraph [0031], lines 1-3; paragraph [0041], lines 1-4); 
determining that the local environmental data is associated with [[a]] the first end user (paragraph [0049], lines 7-13); and 
generating an alert on the first electronic device, wherein the generated alert is generated after determining that a characteristic of the audible signal exceeds the received second sound characteristic preference level (paragraph [0049], lines 7-13).
	Scheper; US Pub No. 2014/0362999 A1 does not expressly teach a first end user inputting into a first electronic device a first sound characteristic preference level; 
receiving, at the first electronic device, a second sound characteristic preference level input from a second end user from a second electronic device.
	Bostick teaches a first end user inputting into a first electronic device a first sound characteristic preference level; 
receiving, at the first electronic device, a second sound characteristic preference level input from a second end user from a second electronic device (Fig. 1, Users 101, IoT Devices 103, Noise Control Service Engine 120, User Profiles 150; paragraph [0018], lines 6-15).
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement a user noise level preference from a plurality of users as taught by Bostick, since Bostick states in paragraph [0001] that such a modification would result in noise level regulation in an environment having a plurality of user devices.
As per claim 10, Scheper; US Pub No. 2014/0362999 A1 in view of Bostick further teaches the computer implemented method of claim 9, wherein generating the alert on the first electronic device comprises displaying information relating to a local sound level of a room, or a maximum allowed sound level of the room on a graphical user interface of the first electronic device (Scheper; US Pub No. 2014/0362999 A1, paragraph [0049], lines 7-13).
As per claim 12, Scheper; US Pub No. 2014/0362999 A1 in view of Bostick further teaches the computer implemented method of claim 9, wherein the first end user inputting into the first electronic device the first sound characteristic preference level further comprises: 
the first end user inputting into the first electronic device a second sound characteristic preference level (Scheper; US Pub No. 2014/0362999 A1, paragraph [0048], lines 5-7).

Claims 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scheper; US Pub No. 2014/0362999 A1 in view of Bostick as applied above, and further in view of Bentley.
As per claim 11, Scheper; US Pub No. 2014/0362999 A1 in view of Bostick teaches the computer implemented method of claim 9.
Scheper; US Pub No. 2014/0362999 A1 in view of Bostick does not expressly teach wherein generating the alert comprises displaying one or more messages, from one or more electronic devices, on a graphical user interface of the first electronic device.
Bentley teaches wherein generating the alert comprises displaying one or more messages, from one or more electronic devices, on a graphical user interface of the first electronic device (paragraph [0049], lines 3-8).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the message display as taught by Bentley, since Bentley state in paragraph [0049] that such a modification would result in providing a user with details regarding a sound threshold being exceeded.
As per claim 13, Scheper; US Pub No. 2014/0362999 A1 in view of Bostick teaches the computer implemented method of claim 12.
Scheper; US Pub No. 2014/0362999 A1 in view of Bostick does not expressly teach wherein: 
the first sound characteristic preference level is transmitted to one or more electronic device from the first electronic device, and 
the second sound characteristic preference level is stored in memory of the first electronic device.
Bentley teaches wherein: 
the first sound characteristic preference level is transmitted to one or more electronic device from the first electronic device (paragraph [0069]: monitor for someone talking), and 
the second sound characteristic preference level is stored in memory of the first electronic device (paragraph [0064]: stored signature of known acoustic event).
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the different sound characteristic preference levels as taught by Bentley, in order to allow for each device having the ability to monitor for particular sound event.

Claims 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bentley in view of Bostick as applied above, and further in view of Scheper; US Pub No. 2014/0362999 A1.
As per claim 15, Bentley in view of Bostick teaches the electronic system of claim 14, further comprising: 
a second electronic device (Bentley, Fig. 1, Communication Device 111) comprising:
a non-volatile memory having program information stored therein, wherein the program information comprises a number of instructions which, when executed by a processor, causes the second electronic device to perform operations (Bentley, paragraph [0030], lines 1-4) comprising:
… and 
transmitting the sound characteristic preference level to the first electronic device before the process of determining that the characteristic of the audible signal exceeds the received sound characteristic preference level is performed by the first electronic device (Bentley, paragraph [0060], lines 3-7; paragraph [0064]).
Bentley in view of Bostick does not expressly teach receiving input regarding one or more sound characteristic preferences from a user, wherein the one or more sound characteristic preferences comprises the sound characteristic preference level.
Scheper; US Pub No. 2014/0362999 A1 teaches receiving input regarding one or more sound characteristic preferences from a user, wherein the one or more sound characteristic preferences comprises the sound characteristic preference level (Fig. 1, Interface 108; paragraph [0048], lines 1-7).
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the user input as taught by Scheper; US Pub No. 2014/0362999 A1, in order to allow a user to personally customize a desired sound characteristic preference level.
As per claim 16, Bentley in view of Bostick, and further in view of Scheper; US Pub No. 2014/0362999 A1, further teaches the electronic system of claim 15, wherein the instructions executed by the processor in the first electronic device further comprises transmitting the local environment data from the first electronic device to the second electronic device (Bentley, paragraph [0052], lines 1-3).
As per claim 17, Bentley in view of Bostick, and further in view of Scheper; US Pub No. 2014/0362999 A1, further teaches the electronic system of claim 15, wherein the program information further comprises a number of instructions which causes the first electronic device to further perform operations comprising: 
receiving local environment data detected in an environment that is outside of the first local environment (Bentley, paragraph [0040], lines 20-31); 
comparing a characteristic of the local environment data detected in the environment outside of the first local environment with the sound characteristic preference level or the local environment data of the first local environment (Bentley, paragraph [0040], lines 20-31); and 
displaying additional information on the display of the first electronic device, wherein the displayed additional information comprises information relating to the environment outside of the first local environment (Bentley, paragraph [0041]; paragraph [0061], lines 7-10).
As per claim 18, Bentley in view of Bostick teaches the electronic system of claim 14.
Bentley in view of Bostick does not expressly teach wherein: 
the electronic system further comprises a conferencing device, and 
the communication device is configured to communicate with the conferencing device via a second communication link.
Scheper; US Pub No. 2014/0362999 A1 teaches wherein: 
the electronic system further comprises a conferencing device (paragraph [0031], line 20), and 
the communication device is configured to communicate with the conferencing device via a second communication link (paragraph [0050], lines 7-14).
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the conference device communication as taught by Scheper; US Pub No. 2014/0362999 A1, since Scheper; US Pub No. 2014/0362999 A1 states in paragraph [0050] that such a modification would result in automatically adjusting a volume when necessary. 
As per claim 19, Bentley in view of Bostick, and further in view of Scheper; US Pub No. 2014/0362999 A1, further teaches the electronic system of claim 18, wherein: 
the first electronic device is located in a first portion of an environment (Scheper; US Pub No. 2014/0362999 A1, Fig. 3, Communication Device 104b),  
the conferencing device is located in a second portion of the environment (Scheper; US Pub No. 2014/0362999 A1, Fig. 3, Speaker Phone 240), and 
the first portion of the environment is different than the second portion of the environment (Scheper; US Pub No. 2014/0362999 A1, Fig. 3, Communication Device 104b, Speaker Phone 240). 





Response to Arguments
Applicant’s arguments with respect to the above claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAOMI J SMALL whose telephone number is (571)270-5184. The examiner can normally be reached Monday-Friday 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAOMI J SMALL/Primary Examiner, Art Unit 2684